Shepheud, G. J.:
The principles governing this case are fully discussed in Farrell v. Railroad, 102 N. C., 390, and it is well established that if there be an actual or constructive delivery of the goods to the purchaser before the demand of the vendor, the right of stoppage in transitu is at an end. In this case there was no actual delivery, but according to the statement of facts agreed there was an express agreement between the carrier and the assignee of the vendee that the former should hold the goods on storage as the agent of the latter. The goods were no longer in transitu, and the rights of the plaintiffs were, therefore, defeated. The doctrine that the goods must come to the “corporal touch” of the vendee, as was once said by Lord KeN^ok, has long been exploded. “ If the carrier, by reason of an arrangement with the consignee, or for any cause, remains in possession, but holds the goods only as an agent of the consignee and subject to his order, this is the possession of the consignee.” 1 Parson Cont., 603; 2 Benjamin on Sales, sec. 1117; 2 Addison Cont, sec. 600; Whitehead v. Anderson, 9 M. & W., 517.
The judgment m-ust be Affirmed.